ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_02_FR.txt.       OPINION INDIVIDUELLE DE M. LE JUGE KEITH

 raduction]

 1. Dans la présente opinion,
  j’examine certains aspects de l’établissement des faits auquel la Cour
  a procédé pour parvenir à sa conclusion selon laquelle l’Uruguay
  n’avait pas manqué aux obligations de fond lui incombant en vertu
  du statut (paragraphe 2 du dispositif) ; je fais cela pour appuyer le
  raisonnement et la conclusion de la Cour ;
  je donne mon appréciation de l’étendue des manquements de l’Uru-
  guay aux obligations de nature procédurale lui incombant en vertu
  du statut (paragraphe 1 du dispositif) ; je le fais pour indiquer que, si
  je souscris à la conclusion à laquelle la Cour aboutit dans le disposi-
  tif, je suis en désaccord avec une partie de son raisonnement et avec
  une des conclusions qu’elle tire dans le cadre de ce raisonnement.


               LE PROCESSUS D’ÉTABLISSEMENT DES FAITS

 2. Une fonction essentielle des tribunaux est de trancher les contesta-
 ns de fait sur lesquelles ils doivent se prononcer pour décider si une
 rtie a manqué à ses obligations juridiques. Les faits en litige peuvent
 e techniques ou scientifiques, comme dans la présente affaire. Selon un
  ncipe fondamental et selon la pratique et la procédure de la Cour éta-
 es de longue date, chaque partie a toute possibilité de produire des élé-
ents de preuve et des conclusions, par écrit ou oralement, à l’appui de
  position sur les questions de fait qu’elle considère comme étant en
 ge.
 3. Dans la présente affaire, outre les éléments présentés durant les
 ux tours de procédure écrite et ceux présentés en 2006 lors de l’examen
 s deux demandes en indication de mesures conservatoires, les Parties,
 ec l’autorisation de la Cour, ont soumis d’autres informations scienti-
 ues, techniques et autres le 30 juin 2009 ; deux semaines plus tard, elles
 t déposé des observations, accompagnées de documents, sur les infor-
ations produites par l’autre Partie ; et elles ont présenté des données
 entifiques et techniques supplémentaires durant les audiences en sep-
mbre 2009. L’initiative prise par les Parties de fournir ces nouveaux élé-
ents était louable : l’Argentine avait déposé sa réplique moins de trois
ois après que l’usine Botnia eut commencé à fonctionner, et il est com-
éhensible qu’à ce stade elle ne pouvait faire guère plus que des conjec-
res quant à l’impact possible de l’usine sur le fleuve Uruguay. Lorsque
Uruguay a déposé sa réplique le 29 juillet 2008, il était en meilleure posi-
 n, et il a produit les résultats du monitoring pour les six premiers mois

                                                                        111

exploitation de l’usine (p. 231 à 265 et longues annexes), mais, lorsque
   audiences ont eu lieu, l’usine était en service depuis presque deux ans.
 4. Le rapport scientifique et technique produit par l’Argentine le 30 juin
 09 résumait, en plus de 400 pages, les résultats des recherches effectuées
 r l’équipe scientifique de l’Université nationale de La Plata et l’Univer-
 é nationale de Buenos Aires. Le programme de recherche était un
ogramme interdisciplinaire, auquel plusieurs laboratoires avaient parti-
pé, qui avait pour objet de définir les caractéristiques du fonctionne-
ent naturel de l’écosystème du fleuve Uruguay ainsi que les effets de
 sine Botnia sur cet écosystème. Il a nécessité un personnel scientifique
 technique nombreux. (Le CV de dizaines de scientifiques figure dans le
pport ; l’un des groupes, celui qui était chargé de la surveillance du
 uve, comprenait onze personnes.) Le rapport porte sur les dix-huit pre-
 ers mois d’exploitation de l’usine. Il expose en détail les activités de
rveillance, en particulier de la qualité de l’eau, le long d’un segment du
 uve long de 26 kilomètres. Ce rapport, qui contient des informations
r les effets de l’usine sur le fleuve après sa mise en service, était au cœur
  l’argumentaire de l’Argentine en ce qui concerne les manquements aux
 ligations de fond. L’Uruguay, dans les nouveaux documents présentés
30 juin 2009, produit aussi des rapports détaillés de la DINAMA sur la
emière année d’exploitation de l’usine et la qualité environnementale
 ns la zone d’influence, et d’EcoMetrix sur le monitoring indépendant
  la performance environnementale pour 2008 établi à la demande de la
  I. Lors des audiences, le 15 septembre 2009, l’Uruguay, citant le para-
aphe 4 de l’article 56 du Règlement de la Cour et l’Instruction de pro-
dure IX bis, a produit de nouveaux documents dont il a dit qu’ils
aient récents et faciles à se procurer. L’Argentine n’a pas formulé
objection à leur production. Ils comprenaient cinq autres rapports de la
  NAMA couvrant des périodes allant jusqu’au 30 juin 2009. Comme il
  sort des paragraphes 228 à 262 de l’arrêt, les documents produits
  juin et en septembre ont eu une influence décisive sur les conclusions
 xquelles aboutit la Cour.
 5. Ce n’est pas seulement le moment où les informations ont été four-
es qui est critique. C’est aussi la quantité, la qualité et la cohérence de
 les-ci. Du point de vue de la quantité, l’Argentine (dix), la DINAMA
 ize) et Botnia (quatre) avaient ensemble trente stations de monitoring,
  amont et en aval de l’usine Botnia, où était mesurée la qualité de l’eau.
  tnia en avait une autre à l’usine, pour tester les effluents. Les stations
  monitoring s’étendaient sur plus de 30 kilomètres en amont et 20 kilo-
ètres en aval de l’usine. Trois des stations argentines étaient dans la
 ie de Nandubaysal et la lagune Inés. Ce sont d’elles qu’émanent les
 nnées qui, selon l’équipe scientifique de l’Argentine, ont permis les
 mparaisons du fait que la baie « se comporte comme un écosystème
 ativement autonome par rapport au fleuve Uruguay » (rapport scienti-
 ue et technique du 30 juin 2009, chap. III, annexe intitulée « Back-
ound Biogeochemical Studies », par. 4.1.2 ; voir aussi par. 4.3.1.2. ;
 ir aussi croquis no 2, p. 35). L’Uruguay a, par l’intermédiaire de la

                                                                         112

 NAMA, mené son programme de surveillance depuis mars 2006 (contre-
  moire de l’Uruguay, par. 7.10). Cette surveillance, selon un plan adopté
  mai 2007 et révisé en octobre 2007 sur la base des données du monitoring
éopérationnel, et de nouveau en juin 2008 compte tenu des six premiers
ois d’exploitation, porte, à une exception près, sur toutes les substances
 visagées dans l’arrêt et sur beaucoup d’autres (contre-mémoire de l’Uru-
 ay, vol. II, annexe 39 ; duplique de l’Uruguay, vol. IV, annexes R86 et
  9). Les nonylphénols, dont la Cour traite aux paragraphes 255 à 257, sont
 xception. Alors que l’usine était en exploitation, la DINAMA a entrepris
  ffectuer des contrôles périodiques des diverses substances et autres matiè-
 , et de mener tous les six mois une inspection de la gestion et de la per-
  mance environnementale (contre-mémoire de l’Uruguay, par. 7.20 à 7.27 ;
 plique de l’Uruguay, par. 4.63). Les données les plus récentes soumises
 r l’Uruguay à la Cour sont à ce jour au 30 juin 2009.
 6. La résolution de la DINAMA portant approbation du système de
  itement des eaux usées pour l’usine Botnia du 4 juillet 2007 exige de
 sine qu’elle rende compte tous les deux mois à la DINAMA de sa per-
rmance en matière de traitement des effluents (contre-mémoire de l’Uru-
 ay, vol. X, annexe 225). Ce plan comprend un contrôle continu dispo-
ble dans les bureaux de la DINAMA et transmis toutes les dix minutes
 la communication des résultats de l’analyse par échantillonnage (docu-
ents nouveaux produits par l’Uruguay, 30 juin 2009, annexe S2, appen-
ce IV, p. 2/33). La SFI exigeant des évaluations de la performance envi-
 nnementale de l’usine, des experts indépendants nommés par elle
 océdèrent à ces évaluations sur la base de données collectées par l’OSE,
   DINAMA et Botnia, ainsi que par des laboratoires indépendants
ocuments nouveaux produits par l’Uruguay, 30 juin 2009, annexe S7,
 ES.ii). Trois rapports furent établis pour la SFI et ils ont été commu-
qués à la Cour, le premier ayant été achevé avant la mise en service de
 sine pour garantir le respect des dispositions du plan d’action environ-
 mental et social qui avait été établi, le deuxième après les six premiers
ois d’exploitation et le troisième à l’issue d’une année d’exploitation. Le
 atrième et dernier devait être établi à l’issue de la campagne de sur-
  llance de 2009 et de la deuxième année d’exploitation. L’OSE, l’office
nitaire national de l’Uruguay, dans le cadre de sa responsabilité d’ensem-
e de la qualité de l’eau en Uruguay, a collecté les informations voulues
 ndant toute la période pertinente au point de prélèvement d’eau de
 ay Bentos. Et la CARU a collecté des données en treize points le long
   fleuve du milieu des années 1980 jusqu’à février 2006.
 7. S’agissant de la qualité des informations communiquées par les
 ux Parties, aucune d’elles n’a contesté le détail des données, soit plu-
 urs milliers d’éléments, recueillies par les stations de surveillance en
mont et en aval du fleuve et dans la zone de rejet des effluents de l’usine,
  consignées dans les nombreux tableaux figurant dans les documents
 nt la Cour est saisie. Leur désaccord porte plutôt sur la manière dont
s données doivent être interprétées. J’y reviendrai. L’exactitude des
 nnées collectées est étayée par leur cohérence dans le temps et sur

                                                                         113

nsemble du segment du fleuve en cause. Il ressort de l’arrêt que les don-
es collectées avant et après la mise en service de l’usine, et dans le cadre
s plans de surveillance de l’Argentine et de l’Uruguay, sont également
hérentes. Il y a bien quelques divergences, par exemple du fait des
riations de température, mais, comme le montre l’arrêt, elles ne sont
s significatives du point de vue de l’évaluation de l’impact de l’exploita-
 n de l’usine sur la qualité de l’eau du fleuve (par exemple par. 228, 239,
0, 247 et 252).
8. Il incombe à la Cour, je le répète, de trancher les contestations de
 t qui doivent l’être pour déterminer si une partie à l’instance a manqué
 es obligations juridiques. Le différend en l’espèce concerne l’interpréta-
 n ou l’évaluation de données brutes, non la qualité de ces données ni,
 ur l’essentiel, leur contenu. Comme la Cour (arrêt, par. 236), je consi-
re que la tâche consiste en l’espèce à évaluer, à l’aide des données bru-
 , l’impact de l’exploitation de l’usine sur la qualité de l’eau. Comme le
ontre l’arrêt, l’Argentine n’a pas démontré, à partir de cette profusion
  données, que jusqu’à présent l’exploitation de l’usine avait altéré la
 alité de l’eau au point que l’Uruguay aurait manqué à ses obligations
  fond en ce qui concerne ces éléments.
9. Je n’ignore pas bien entendu que la Cour, en vertu de l’article 50 de
n Statut, a le pouvoir de diligenter une enquête ou une expertise, et
 ’elle aurait pu exercer ce pouvoir en l’espèce. Ce pouvoir doit être
ercé selon les modalités, qui visent à assurer l’indépendance et la qua-
é des rapports d’enquête et d’expertise et à protéger les droits des
rties, définies aux articles 67 et 68 du Règlement. Comme nul ne
gnore, la Cour et sa devancière ont rendu des ordonnances en vertu de
rticle 50 dans quatre affaires :

 Deux concernaient le calcul d’une indemnisation (Usine de Chorzów,
 fond, arrêt no 13, 1928, C.P.J.I. série A no 17, p. 99, et Détroit de
 Corfou (Royaume-Uni c. Albanie), fixation du montant des répara-
 tions, ordonnance du 19 novembre 1949, C.I.J. Recueil 1949, p. 237) ;
 dans la deuxième de ces affaires, une raison pour laquelle la Cour a
 rendu l’ordonnance était que le défendeur ne participait pas à cette
 phase de l’instance, et la Cour a, par conséquent, invoqué l’article 53
 en même temps que l’article 50.
 Dans la troisième affaire, la Cour semble avoir jugé, dès la fin du pre-
 mier échange d’écritures, que la solution de questions de fait critiques
 pourrait nécessiter l’assistance de spécialistes des questions navales ;
 les rapports de ceux-ci sur des questions navales et techniques préci-
 sément formulées, dont la Cour ordonna l’établissement durant la
 procédure orale et qui avaient nécessité une visite sur les lieux, ont
 fait l’objet d’observations des Parties (qui avaient eu la possibilité de
 proposer des questions à examiner) et de questions des juges avant la
 fin de l’instance (Détroit de Corfou (Royaume-Uni c. Albanie), fond,
 arrêt, C.I.J. Recueil 1949, p. 142-169 ; pour l’usage que la Cour a fait
 de ces rapports, voir p. 13, 14, 16 et 20 à 22).

                                                                        114

 Dans la quatrième affaire, les Parties au compromis par lequel elles
 soumettaient un différend frontalier maritime à la Cour ont demandé
 à la chambre qui devait juger l’affaire de nommer un expert tech-
 nique, sur le nom duquel elles s’étaient mises d’accord, pour l’assister
 en ce qui concernait les questions techniques et, en particulier, l’aider
 à établir une description de la frontière maritime et les cartes visées
 dans le compromis. L’expert devait être présent lors de la procédure
 orale et être à la disposition de la chambre au cas où celle-ci aurait
 jugé nécessaire de le consulter (Délimitation de la frontière maritime
 dans la région du golfe du Maine (Canada/Etats-Unis d’Amérique),
 nomination d’expert, ordonnance du 30 mars 1984, C.I.J. Recueil
 1984, p. 165).
oir aussi l’ordonnance nommant des experts dans une autre affaire de
 férend frontalier, là encore à la demande des deux Parties, mais en
rtu de l’article 48 et non de l’article 50 : Différend frontalier (Burkina
so/République du Mali), désignation d’experts, ordonnance du 9 avril
87, C.I.J. Recueil 1987, p. 7.)
10. Dans un certain nombre d’autres affaires, la Cour a rejeté les pro-
 sitions d’une partie tendant à ce qu’elle rende de telles ordonnances :
  nes franches de la Haute-Savoie et du Pays de Gex, arrêt, 1932,
P.J.I. série A/B no 46, p. 162-163 ; Oscar Chinn, arrêt, 1934, C.P.J.I.
  ie A/B no 63, p. 88, demande d’une partie à laquelle l’autre ne s’oppo-
 t pas ; et Demande en revision et en interprétation de l’arrêt du
   février 1982 en l’affaire du Plateau continental (Tunisie/Jamahiriya
abe libyenne) (Tunisie c. Jamahiriya arabe libyenne), arrêt, C.I.J.
 cueil 1985, p. 192 et 227 à 229, par. 64 à 67). Dans au moins deux
 tres affaires, des propositions émanant de membres de la Cour de dili-
nter une enquête n’ont pas eu de suite : Temple de Préah Vihéar (Cam-
dge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 100 ; Activités
 litaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 40, par. 61,
 opinion dissidente de M. Schwebel, ibid., p. 321 à 323, par. 132 à 134.
11. En l’espèce, je ne vois pas comment le recours à une enquête ou à
 e expertise, que de plus les Parties n’ont pas proposée, aurait pu aider
ellement la Cour. Une enquête n’aurait pratiquement rien pu ajouter
 x milliers d’éléments dont elle dispose déjà ; certaines de ces informa-
 ns ont été collectées et consignées des années avant que l’affaire ne
mmence. Et une expertise aurait porté exactement sur les mêmes ques-
 ns d’évaluation qui sont déjà débattues devant la Cour par les Parties,
sistées de leurs experts. Au final, c’est aux membres de la Cour qu’il
 partient de trancher ces questions, en l’espèce essentiellement sur la
 se des données présentées à la Cour par les Parties. Je souligne qu’il
 ncombe à la Cour de trancher les différends portant sur des questions
 entifiques que si elle doit le faire pour déterminer si l’Argentine a ou
 n prouvé ce qu’elle avance. Un certain nombre de questions débattues
vant la Cour, comme le débit du fleuve et la meilleure manière de le

                                                                      115

esurer, n’ont pas eu à être tranchées pour procéder à cette détermina-
 n. Je pense pour ma part que la réponse aux questions que la Cour
vait effectivement trancher sur la base des données brutes est relative-
ent simple.

 12. J’invoque néanmoins une importante interprétation générale des
 nnées formulée par l’Argentine et quatre de ses observations sur cer-
 ns points. Cette interprétation et ces observations peuvent être consi-
 rées, au moins en partie, comme allant à l’encontre des intérêts de leur
 teur. Elles émanent de la Partie qui était tenue d’établir les faits sur
 quels elle se fondait pour affirmer que ses droits avaient été violés.
 13. Selon le résumé du rapport scientifique et technique déposé par
Argentine le 30 juin 2009, un rapport fondé sur presque deux ans
étude continue du fleuve :
      « Le principal résultat de cette étude est la détection de variations
   résultant des activités de l’usine de pâte à papier qui pourraient ser-
   vir de cadre de pré-alerte pour anticiper des altérations futures de
   l’écosystème importantes et plus irréversibles. » (Les italiques sont
   dans l’original.)
 Sur des points plus précis, l’Argentine indique dans ce rapport que les
 ramètres de qualité de l’eau relevés lors des campagnes d’échan-
 onnage présentaient des valeurs « normales, avec des variations sai-
nnières de la température et des concentrations correspondantes en
 ygène dissous » (chap. III, p. 2). Par la voix de son conseil, elle déclare
 e les taux de dioxines et de furanes étaient peu élevés dans la zone
étude, en dessous du seuil fixé dans les normes de qualité environne-
entales, avec une tendance à la hausse. Dans le rapport du 30 juin
 09, elle indique que « les taux de sodium observés ne présentent aucun
 que » et sont moins élevés que dans la baie argentine ; et, bien que les
 ncentrations d’AOX fussent plus élevées que celles indiquées par
Uruguay, elles restaient en deçà du seuil réglementaire allemand (en
 bsence de normes de la CARU ou de l’Uruguay) (chap. III, p. 22,
 ure 7, p. 23 ; p. 27 ; figures 11 et 12, p. 27 et 29).
 14. Je reviens à la notion de « pré-alerte » dans le rapport argentin.
 tte expression peut renvoyer aux obligations existantes de l’Uruguay
  vertu du statut de 1975 s’agissant de l’exploitation de l’usine. Il s’agit
obligations de fond et d’obligations de nature procédurale, et elles exis-
nt aussi longtemps que l’usine est en service. Je conclus la présente par-
  de mon opinion en soulignant l’obligation de l’Uruguay de continuer
surveiller l’exploitation de l’usine et, le cas échéant, d’exiger des me-
res correctives. Dans le cas de l’autorisation accordée à Botnia, la
  NAMA continuera dans ses seize stations à surveiller sur une base
 riodique les composants, éléments et autres paramètres identifiés. Selon
 droit uruguayen et conformément à son autorisation, Botnia demeure
nue de maîtriser et de contrôler les émissions. De plus, elle doit deman-
 r le renouvellement de son autorisation d’exploitation tous les trois ans.

                                                                        116

  e demeure soumise aux pouvoirs de la DINAMA. La nature et la réa-
é de certains de ces pouvoirs ont été démontrées par la réaction de
 le-ci à une erreur survenue durant des opérations de maintenance le
    janvier 2009. Les mesures voulues furent prises à l’usine, et la
  NAMA inspecta celle-ci le lendemain pour contrôler la situation et les
esures adoptées par Botnia. L’incident, selon la DINAMA, faisait par-
   des aléas d’une telle exploitation industrielle et la société avait mis en
uvre tous les aspects du plan d’intervention d’urgence approuvé par la
  NAMA (rapport semestriel sur les émissions, juillet 2009, p. 23-24). Le
  mars 2009, en raison de cet incident, la DINAMA a adopté une réso-
 ion prévoyant des mesures de surveillance supplémentaires (annexe C6
s observations de l’Uruguay en date du 15 juillet 2009).
 15. Les obligations de l’Uruguay, dont la mise en œuvre, en pratique,
  ide essentiellement dans l’exercice par la DINAMA de ses pouvoirs de
rveillance et connexes, subsistent en tant qu’obligation juridique inter-
 tionale. Cette obligation a deux sources : 1) l’obligation de prévenir la
 llution, telle qu’interprétée et appliquée par la Cour (par. 204-205), que
 linéa a) de l’article 41 du statut impose à l’Uruguay, et 2) l’obligation
  l’Uruguay, en vertu de l’alinéa b) de l’article 41, de ne pas affaiblir les
escriptions techniques imposées par son droit interne ni les conditions
  l’autorisation de Botnia s’agissant de prévenir la pollution de l’eau. De
us, la CARU peut très bien, comme cela a par exemple été envisagé
   2004, exercer sa fonction de supervision à l’appui du même objectif.
obligation continue de l’Uruguay ne dépend pas de cette possibilité.


ANQUEMENTS DE L’URUGUAY À SES OBLIGATIONS DE NATURE PROCÉDURALE


 16. Je considère comme la Cour que l’Uruguay a manqué à l’obliga-
 n que lui imposait l’article 7 du statut de notifier en temps voulu les
ojets de construction des deux usines. Je considère également avec la
our que, lorsque la période de négociation de cent quatre-vingts jours a
  s fin le 30 janvier 2006, l’Uruguay n’était pas empêché d’autoriser
 chèvement de la construction des usines et leur mise en service. Mon
saccord porte sur l’étape intermédiaire du processus et la conclusion de
  Cour selon laquelle, en prenant les mesures qu’il a prises en ce qui
ncerne chaque usine au cours de cette période de cent quatre-vingts
urs, l’Uruguay a manqué à ses obligations de nature procédurale.
 17. Je pars du principe incontesté que les deux Parties étaient tenues
exécuter leurs obligations conventionnelles de négocier de bonne foi,
mme le stipule l’article 26 de la convention de Vienne sur le droit des
  ités. Cette obligation comprend, comme la Commission du droit inter-
 tional l’indique dans son commentaire de ce qui allait devenir l’ar-
 le 26, l’obligation de s’abstenir de tout acte visant à réduire à néant
 bjet et le but du traité (Annuaire de la Commission du droit internatio-
 l, 1966, vol. II, p. 230, par. 4). Les procédures définies aux articles 7 à
  du statut sont, vu sous l’angle de l’article premier, un élément essentiel

                                                                         117

   dispositif commun nécessaire pour l’utilisation optimale et rationnelle
   fleuve ; c’est pourquoi tout acte visant à faire échec à ce mécanisme
 nstituerait un manquement à l’obligation de bonne foi.
 18. Pour décider si l’Uruguay a commis un tel manquement, il est néces-
  re d’examiner tant le déroulement des négociations entre l’Argentine et
Uruguay durant la période de cent quatre-vingts jours que ce qu’a fait
Uruguay en ce qui concerne les deux usines durant cette période.
 19. Comme la Cour le reconnaît, les négociations prévues dans le sta-
   devaient en l’occurrence se dérouler au sein du Groupe technique de
 ut niveau (GTAN). Aux termes de l’article 11, ces négociations, qui
  ent à aboutir à un accord, doivent suivre une communication de la
 rtie notifiée indiquant quels sont les aspects du projet susceptibles
être dommageables pour elle, les raisons qui lui permettent d’arriver à
  te conclusion et les modifications qu’elle suggère. Les négociations, en
 plication du principe général, doivent être sérieuses mais, dans ce
 ntexte particulier, elles se déroulent étant entendu que, si elles s’achè-
 nt sans aboutir à un accord, l’exécution du projet peut se poursuivre.
 20. Le GTAN a été créé en mai 2005, mais il n’a tenu sa première réu-
on que le 3 août. Il a tenu au total douze réunions — plus que l’Argen-
  e avait proposé lors de la première — mais n’a pu parvenir à un
 cord. Durant les réunions, l’Uruguay a produit un grand nombre de
 cuments à la demande de l’Argentine. Ces documents comprenaient la
 pie intégrale des dossiers relatifs aux autorisations environnementales
 ur les deux usines. Dans son rapport du 31 janvier 2006 établi à l’issue
 s négociations, la délégation uruguayenne déclare qu’elle a fourni à la
 légation argentine toutes les informations demandées par celle-ci dont
 e disposait. Quant aux informations dont elle ne disposait pas, l’Uru-
 ay a demandé à chacune des sociétés concernées de fournir les infor-
ations dont elles disposaient, en fonction de l’état d’avancement de
urs projets respectifs. Dans son rapport du 3 février 2006, la délégation
gentine réitérait que l’Uruguay avait manqué à ses obligations décou-
nt du statut, relevait des insuffisances dans les études d’impact sur
 nvironnement, et critiquait les sites choisis, la méthode de production
 visagée, les études d’impact des effluents, des émissions gazeuses et des
 chets solides, l’absence de mesures de prévention et d’atténuation et
mpact socio-économique des usines (mémoire de l’Argentine, par. 2.69
 annexes, vol. IV, annexe 1).
 21. Aucune des deux Parties n’a fourni à la Cour les minutes des réu-
ons qui ont suivi la première. L’Uruguay, dans le rapport qu’il a établi
  a fin des négociations du GTAN, donnait la liste de trente-six docu-
ents qu’il avait fournis à l’Argentine durant les négociations et en a
 mmuniqué vingt-six à la Cour dans le cadre du gros volume d’annexes
 ncernant le GTAN ; d’autres, comme les diverses autorisations relatives
 x usines, figurent ailleurs dans le dossier. L’Argentine n’a pas donné
 tant de détails. Son mince volume d’annexes relatives au GTAN ne
 ntient que le communiqué conjoint par lequel le groupe a été créé, les
 nutes de la première réunion et le rapport (final) des deux délégations.

                                                                       118

 ces minutes et le rapport de l’Argentine indiquent bien, pour revenir
x termes de l’article 11, pourquoi l’Argentine considérait que les usines
quaient de causer des dommages, ils ne semblent pas, s’agissant de
utre prescription de l’article 11, indiquer que l’Argentine ait proposé
apporter aux projets des modifications susceptibles d’éviter ces dom-
ages, si ce n’est de construire les usines ailleurs.
22. C’est dans le contexte de ces négociations que les actes accomplis
r l’Uruguay en ce qui concerne les usines durant la période de négo-
 tion doivent être appréciés. Il y en a trois au total :
NCE
  28 novembre 2005 : approbation du plan de gestion de l’environne-
                         ment relatif aux travaux de défrichage du site.
OTNIA
  22 août 2005 :         approbation du plan de gestion de l’environne-
                         ment relatif à la construction des fondations en
                         béton de l’usine et d’une cheminée ;

  18 janvier 2006 :     approbation du plan de gestion de l’environne-
                        ment relatif à la construction de l’usine.
  3 novembre 2005, une autorisation environnementale préalable a éga-
ment été accordée en ce qui concerne le terminal portuaire de Nueva
lmira, mais la Cour a jugé (par. 45) que ces installations ne relevaient
s de la présente instance.
23. Les trois autorisations doivent être envisagées dans leur contexte.
usine ENCE a reçu son autorisation environnementale préalable le 9 oc-
bre 2003 et n’a reçu aucune autre autorisation. L’autorisation préalable
 Botnia est datée du 14 février 2005, et a été suivie de trois autres auto-
ations avant que les négociations commencent dans le cadre du GTAN :
  12 avril 2005 :       plan de gestion de l’environnement — autorisa-
                        tion des opérations de défrichage et des travaux
                        de terrassement ;
  5 juillet 2005 :      résolution relative à un terminal portuaire pour
                        l’usine octroyant une concession sur le lit du
                        fleuve ;
  1er août 2005 :       autorisation d’un plan de gestion de l’environ-
                        nement datée du 27 juillet 2005.
A l’issue de la période de négociation, sept autres autorisations, néces-
 res pour que l’usine puisse être mise en service, furent accordées :
  22 mars 2006 :        autorisation des travaux de terrassement ;
  10 mai 2006 :         autorisation de la construction d’une station
                        d’épuration ;
  9 avril 2007 :        autorisation de la construction de sites
                        d’enfouissement de déchets industriels solides
                        (deux autorisations) ;
  24 septembre 2007 : autorisation d’une zone de conservation ;

                                                                       119

  31 octobre 2007 :      approbation d’un plan de gestion de l’environ-
                         nement pour l’exploitation ;
  8 novembre 2007 :      autorisation de mise en service.
 24. L’Uruguay a-t-il, en accordant ces trois autorisations durant les
gociations, manqué à son obligation de négocier de bonne foi ? Ces
esures ont-elles pu faire échec aux négociations ? Signifiaient-elles que
  négociations n’étaient pas sérieuses ?
 Les réponses à ces questions dépendent en partie, comme je l’ai déjà
diqué, du déroulement des négociations au sein du GTAN et des
ntributions des Parties à ces négociations, dans la mesure où elles sont
nsignées dans le dossier de la Cour (par. 19 à 21 ci-dessus). Ces répon-
  dépendent aussi de la nature des actes accomplis par l’Uruguay en ce
 i concerne les deux projets.
 25. Je vais commencer par le projet ENCE. L’autorisation pertinente
nstituait un aspect mineur de l’ensemble du projet. Si le projet était
 andonné — comme cela s’est effectivement produit —, il n’est pas dou-
ux qu’il était facile si nécessaire de remédier au défrichement éventuel-
ment entrepris en vertu de l’autorisation. Le cas de Botnia n’est pas
mple, mais là encore je ne considère pas que les autorisations aient fait
hec aux négociations ou leur aient ôté leur sens. Il est exact que les fon-
 tions et la cheminée sont des éléments importants de l’usine, mais il
 tait encore beaucoup à évaluer et à approuver par les autorités uru-
 ayennes et à faire sur le terrain, comme l’atteste le fait que l’usine n’a
  achevée et mise en service que deux ans plus tard. Le permis de cons-
uire accordé pour l’usine le 18 janvier 2006, douze jours avant la fin de
 période officielle de négociation, pourrait par contre être considéré dif-
 emment, si ce n’est pour deux raisons. La première est que sept autres
 torisations et presque deux années supplémentaires de travaux de
nstruction et d’installation de l’usine ont encore été nécessaires. Plus
 portant, plus d’un mois auparavant, le 14 décembre 2005, le
crétaire aux affaires étrangères de l’Argentine avait déjà adressé à
 mbassadeur de l’Uruguay une note dans laquelle il déclarait :

      « Le Gouvernement de la République argentine conclut que, du
   fait que les Parties n’ont pas abouti à un accord conformément aux
   termes de l’article 12 du statut du fleuve Uruguay, la procédure pré-
   vue au chapitre XV dudit statut est applicable.
      Par conséquent, le Gouvernement de la République argentine
   notifie par les présentes au Gouvernement uruguayen que :
   a) une controverse concernant l’application et l’interprétation du
      statut du fleuve Uruguay est née ; et
   b) les négociations directes entre les deux gouvernements, visées à
      l’article 60 du statut, sont en cours depuis le 3 août 2005 — date
      de la première réunion du GTAN — concernant la controverse
      [découlant] des autorisations unilatérales pour la construction
      desdites usines industrielles... »

                                                                       120

ucun acte accompli par l’Uruguay après le 14 décembre 2005 ne peut
 e considéré comme faisant échec aux négociations. Celles-ci étaient en
 t déjà terminées.
26. C’est pourquoi je conclus que l’Uruguay, en accordant trois auto-
ations relatives aux projets durant la période de négociation, n’a pas
anqué à son obligation de négocier de bonne foi.

                                           (Signé) Kenneth KEITH.




                                                                   121

